l~\

Fn.sp

UMTED sTATEs 1)1sTR1CT CoURT APR 1 5 2913
FoR THE DISTRICT oF CoLUMBIA clerk u s D,- .
»»~~r»»»¢y‘é::::t:"d
SMITH PRoPERTY HoLD1NGs oNE, LP, )
)
Plaintiff, )
)
v ) Civil Action No. ’§Y/

, |Z
ALLA BARAN, )
)
Defendant. )

MEMORANDUM OPINION

Alla Baran has removed this action pursuant to 28 U.S.C. §§ 1441 and 1443 from the
Superior Court of the District of Columbia. She asks this Court to "grant the removal, exercise
supplemental jurisdiction over [the civil suits pending in the Superior Court] and in the
alternative or as needed, issue a temporary injunction or any and all such other relief which is

properly due and owning" to defendant. Notice of Removal at 8.

"[A]ny civil action brought in a State court of which the district court[] of the United
States have original jurisdiction[] may be removed by the defendant . . . to the district court of
the United States for the district and division embracing the place where such action is pending."
28 U.S.C. § 1441(a). The underlying civil actions pending in the Superior Court arise from a
dispute between defendant and her landlord. Matters before Landlord and Tenant Branch of the
Superior Court’s Civil Division are not matters over which this federal district court has original
jurisdiction. Furthermore, this Court not only lacks the authority to overturn a decision of a
Superior Court judge, but also refrains from interfering with ongoing Superior Court

proceedings. See Younger v. Harrz`s, 401 U.S. 37, 45 (1971) ("[T]he normal thing to do when

federal courts are asked to enjoin pending proceedings in state courts is not to issue such
injunctions."); Gray v. P00le, 275 F.3d 1113, 1 l 19 (D.C. Cir. 2002) (citing Distrz'ct ofColumbia
Court ofAppeals v. Fela'man, 460 U.S. 462 (1983), and Rooker v. Fid. Trust Co., 263 U.S. 413
(1923)) ("The Rooker-Feldman doctrine prevents lower federal courts from hearing cases that

amount to the functional equivalent of an appeal from a state court.").

The Court will grant defendant’s application to proceed in forma pauperis and will

remand this action to the Superior Court. An Order is issued separately.

  

DATE:   374%/,!{/7/